JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government in respect of the lands and premises hereinafter described, said lands being required for PUBLIC PURPOSES, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the Provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request *86of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 13th day of December, in the year 1902, A.D., report to this Court which said Report is now on file, recommending the Government be declared the Proprietor of said lands and premises upon payment of the sum of One Thousand Dollars ($1,000) with interest and costs, IT IS NOW THEREFORE ORDERED AND ADJUDGED; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Fanene, the sum of One Thousand Dollars ($1,000), together with interest thereon at the rate of eight per cent (8%) per annum from the 7th day of March 1901 to the 10th day of December, 1902, amounting to $128.84, and shall pay costs amounting to $108.00, said sums making a total of $1,236.84, in consideration of the release of all claims and demands of the said Respondent to said lands and premises.
2. That in consideration of the payment of said sum of $1,236.84, as afore-said, the Government of the United States of America be, and the same is hereby, declared the Proprietor of ALL THAT PIECE OR PARCEL OF LAND SITUATE IN FAGATOGO, IN THE UNITED STATES NAVAL STATION, TUTUILA, AND CALLED OR KNOWN AS “VAIIFI”, STARTING at a point on the southeastern boundary of land called “Siufaga”, property of the Government of the United States, recorded in Vol. 1, Folios 4, 5 & 6 of the Register of Transfers of the Land Records of the United States Naval Station, Tutuila, the same point being the northwestern corner of land “Siufaga”, property of said Government, acquired from Afoa, and following the southeastern boundary of said recorded land “Siufaga”, 'in a southwesterly direction, bearing 45 degrees 30 minutes, distance 65 feet to land “Tafatafa”, *87property of said Government from Mailo, thence following boundary of said land “Tafatafa” in a southwesterly direction bearing 215 degrees 46 minutes, distance 150 feet to land “Soala” and “Faletoi”, property of said Government; thence following the western boundary of land “Soala”, in a southerly direction bearing 23 degrees 24 minutes, distance 110 feet, to land of Taamu, called “Asiafa”, thence following boundary of land “Asiafa” in a southeasterly direction, bearing 144 degrees, distance 109 feet, thence in a southwesterly direction, bearing 34 degrees, distance 51 feet, to the boundary line of land agreed by the Samoan landowners to be surrendered and sold to the said Government, thence following said agreed boundary line in a southeasterly direction, bearing 311 degrees 36 minutes, distance 107 feet; thence still following said agreed boundary line in a northeasterly direction bearing 40 degrees 31 minutes, distance 358 feet to land of “Siufaga”, property of said Government acquired from Afoa, thence following the southwestern boundary of said land “Siufaga” in a northwesterly direction, bearing 138 degrees 45 minutes, distance 267 feet, to the starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land, in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and the seal of the Court on this 15th day of December, in the year 1902, A.D.